Name: Regulation (EEC) No 1469/70 of the Council of 20 July 1970 fixing the percentages and quantities of tobacco taken over by the intervention agencies and the percentages of Community tobacco production above which the procedure laid down in Article 13 of Regulation (EEC) No 727/70 applies
 Type: Regulation
 Subject Matter: production;  plant product;  trade policy
 Date Published: nan

 Official Journal of the European Communities 499 27.7.70 Official Journal of the European Communities No L 164/35 REGULATION (EEC) No 1469/70 OF THE COUNCIL of 20 July 1970 fixing the percentages and quantities of tobacco taken over by the intervention agencies and the percentage of Community tobacco production above which the procedure laid down in Article 13 of Regulation (EEC) No 727/70 applies Whereas it is also necessary to fix the quantities referred to in Article 13 ( 1 ) of the abovementioned Regulation for each variety or group of varieties of tobacco ; whereas the quantities used for that purpose should correspond to the percentages which have been fixed in terms of the average production of the variety in question during a representative period preceding the introduction of the common organisation of the market ; Whereas certain varieties of tobacco have similar characteristics and are used for the same purpose ; whereas, therefore, they should be grouped together when fixing percentage and quality ; Whereas Article 13 (6 ) of the abovementioned Regulation provides for the fixing of a percentage of Community production for all the varieties of tobacco for which it has been decided to grant a premium ; whereas, if production exceeds this percentage of the average production of those varieties during the three previous crop years, the Commission must submit to the Council a report analysing the causes and consequences of that situation and proposing measures to remove the causes of any imbalance between production and demand ; Whereas certain variations in the quantities of tobacco produced in the Community are unavoidable, in particular for climatic reasons ; whereas a variation of around 20% , besides offsetting the effect of such normal variations, may be considered sufficient to indicate substantial increases in production ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 727/701 of 21 April 1970 on the common organisation of the market in raw tobacco, and in particular Article 13 (2) and the second subparagraph of Article 13 (6 ) thereof; Having regard to the proposal from the Commission ; Whereas Article 13 ( 1 ) of Regulation (EEC) No 727/70 provides that where, for a variety or a group of varieties , the quantities of tobacco taken over by the intervention agencies exceed a fixed percentage of production or a given quantity, the Council shall examine the situation on the basis of a . report which the Commission shall submit to it at the end of the marketing year ; Whereas when those percentages and quantities are exceeded the Council adopts any measures needed to redress the balance between production and demand and to reduce stocks and, if the price mechanism is not sufficient to give production the desired direction, specific measures which may include, for each variety in question, a lowering of the intervention price and total or partial exclusion of the qualities of tobacco of the variety in question from intervention buying ; Whereas, if a fifth of the production of a variety or group of varieties of tobacco is taken over by the intervention agencies , this would seem to indicate an imbalance between production and disposal of the variety or group of varieties in question ; whereas percentages should therefore be fixed on these lines ; HAS ADOPTED THIS REGULATION : Article 1 The percentages and quantities referred to in Article 13 ( 1 ) of Regulation (EEC) No 727/70 are fixed as shown in the Annex.1 OJ No L 94, 28.4.1970, p. 1 .. 500 Official Journal of the European Communities Article 2 Article 3 The percentage referred to in the first subparagraph of Article 13 (6 ) of Regulation (EEC) No 727/70 is fixed at 120% . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 July 1970. For the Council The President W. SCHEEL ANNEX Percentages and quantities referred to in Article 13 ( 1 ) of Regulation (EEC) No 727/70 Serial No Varieties Percentage Quantity (metric tons) 1 (a ) Badischer Geudertheimer (b) Forchheimer Havanna II c 20% 800 2 Badischer Burley E 20% 600 3 Virgin SCR 20% 200 4 5 (a) Paraguay and hybrids thereof (b) Dragon vert and hybrids thereof Nijkerk 20% 1 9 7001 6 Burley (Burley x Bel) 20% 100 7 (a) Misionero and hybrids thereof (b) Rio Grande and hybrids thereof 2 8 (a) Philippin (b) Petit Grammont (Flobecq) (c) Burley (Ergo x 6410 and Ergo x Bursana) 20% 300 9 (a) Semois (b) Appelterre 20% 60 Official Journal of the European Communities 501 Serial No Varieties Percentage Quantity (metric tons) 10 Bright 20% 2 000 11 (a) Burley I (b) Maryland 20% 5 200 12 (a) Kentucky and hybrids thereof (b) Moro di Cori (c) Salento 20% 1400 13 (a) Nostrano del Brenta (b) Resistente 142 (c) Gojano 20% 1 200 14 Beneventano 20% 1 200 15 16 17 Xanti-Yaka Perustitza Erzegovina and hybrids thereof 20% 4 000 18 (a ) Round Tip (b) Scafati (c) Sumatra I 20% 80 19 (a) Brasile Selvaggio (b) Other varieties 20% 10 1 Including the varieties in Serial No 7 . 2 See note 1 .